DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14, 2020 has been entered.

Response to Amendment
No amendments to the claims were made by Applicant’s reply filed on August 28, 2020 or September 14, 2020.  Claims 11, 14-16 and 20 are canceled.  Claims 21-40 are withdrawn.  Claims 1-10, 12, 13, 17-19, 41 and 42 are currently presented for examination.  
New claims 41 and 42 were added on November 21, 2019, however, said claims were excluded from the claim set filed and improperly included with the remarks and arguments.  For the sake of compact prosecution, said claims are being considered in 
Please note that amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions), except when the claim is being canceled. See MPEP § 714.  In the claim set filed on November 21, 2019, claims 11, 14-16 and 20 were canceled and as such the claim text should be deleted.  Appropriate correction is required.
Claims 1-10, 12, 13, 17-19, 41 and 42 are currently being examined as they read on the elected species of indomethacin as the poorly water-soluble drug and PVP as the polymer.

Response to Arguments
Applicant's arguments filed August 28, 2020 have been fully considered but they are not persuasive.  
With respect to the previous rejections under 35 USC 112, Applicant argues that they are claiming a clear process with each step limited by specific functional requirements, each well within the skill of the art to measure, not some universe of chemicals and if a wide variety of chemicals work in the process, Applicant should have the right to include them. Applicant argues that their process improves the gastrointestinal dissolution performance of drugs, and perhaps other substances such as excipients, and Applicant plays no role in the selection of other substances or excipients, however, Applicant argues that the claims must be broadly drawn in order to encompass whatever substances are presented to the practitioner of the instant invention. Applicant argues that the Examiner calls for presumably thousands of 
These arguments are found not persuasive since the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  Applicant has not provided any evidence that Applicant’s claimed process would be suitable for any other poorly water-soluble drug and polymer.  Lack of a working example, is a factor to be considered, especially in a case involving an unpredictable and undeveloped art.  In the instant case, the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971). However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work.  
In the instant case, Applicant has only provided working examples for one substance or poorly water soluble drug which is the drug indomethacin in combination with one polymer, polyvinylpyrrolidone utilizing either no adjuvant as a control or water as an adjuvant or ethanol as an adjuvant (see Examples 1-6).  Thus, the specification fails to provide clear and convincing evidence in sufficient support of the preparation of a pharmaceutical composition comprising any poorly water-soluble drug and any polymer that can at least partially dissolve the drug as recited in the instant claims. In other words, Applicant has not presented any other evidence demonstrating that their claimed process is applicable to other drugs and other polymers.  If Applicant argues that their process improves the gastrointestinal dissolution performance of drugs, and perhaps other substances such as excipients, Applicant should present some evidence that these improvements pertain to a variety of drugs and polymers which would not require thousands of examples as argued by Applicant.
Furthermore, Applicant’s arguments are found not persuasive because the claims of the instant application are extremely broad as they claim a method of making a pharmaceutical composition comprising any poorly water-soluble drug with any polymer that can at least partially dissolve the polymer.  Thus the selection of drugs and polymers are overly broad and encompass hundreds and thousands of choices.  
Genentech, 108 F.3d at 1366, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.  The specification need not teach what is well known in the art. However, applicant cannot rely on the knowledge of one skilled in the art to supply information that is required to enable the novel aspect of the claimed invention when the enabling knowledge is in fact not known in the art. ALZA Corp. v. Andrx Pharms., LLC, 603 F.3d 935, 941, 94 USPQ2d 1823, 1827 (Fed. Cir. 2010) (“ALZA was required to provide an adequate enabling disclosure in the specification; it cannot simply rely on the knowledge of a person of ordinary skill to serve as a substitute for the missing information in the specification.”); Auto. Techs. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 1283, 84 USPQ2d 1108, 1114-15 (Fed. Cir. 2007) (“Although the knowledge of one skilled in the art is indeed relevant, the novel aspect of an invention must be enabled in the patent.”). The Federal Circuit has stated that “‘[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement.’” Auto. Technologies, 501 F.3d at 1283, 84 USPQ2d at 1115 (quoting Genentech, Inc. v. Novo Nordisk A/S, 108 F.3d 1361, 1366, 42 USPQ2d 1001, 1005 (Fed. Cir. 1997)). The rule that a specification need not disclose what is well known in the art is “merely a rule of supplementation, not a substitute for a basic enabling disclosure.” Genentech, 108 F.3d at 1366, 42 USPQ2d 1005; see also ALZA Corp., 603 F.3d at 940-41, 94 USPQ2d Id. at 941, 94 USPQ2d at 1827; Auto. Technologies, 501 F.3d at 1283-84, 84 USPQ2d at 1115.  
Thus the previous rejection under 35 USC 112 (a) scope of enablement is hereby maintained and reproduced below.  In addition, Applicant has not provided any additional arguments with respect to the second rejection under 35 USC 112 (a) for failing to comply with the written description requirement.  Accordingly, the previous rejection under 35 USC 112 (a) written description for new matter is hereby maintained and reproduced below.
With respect to the rejection under 35 USC 103, Applicant argues that the instant process requires that an adjuvant be present during the annealing step.  Applicant argues that the water “contained” in the polymer is an adventitious contaminant and is not added for its water content as a process step and serves no disclosed process purpose, and none can be derived from Sun’s disclosure. Applicant argues that all such “contained” moisture is in fact intentionally removed as fast as possible by Sun’s operating conditions (annealing at 102 C and higher), and equipment designed and operated so as to make sure the composition is “dry,” to use. Applicant argues that Sun’s product is dry.  Applicant argues that it is improper, entirely by application of hindsight, to convert the random presence of “contained” water in a product ingredient - a composition of matter - into a process step, especially knowing that the water will be completely removed before and/or instantly during annealing, in absolute violation of the instant process’ requirement (process steps c) with d)) that the annealing be done in the presence of the adjuvant.

Sun et al. teaches the use of polymers which contain various amounts of water including PVP K15, K12 and K25 containing 12%, 5%, and 8% w/w  moisture, respectively, PVP/VA containing 5% w/w moisture and Tg of 101°C, and PVAc containing 2% w/w moisture (page 4025).  Sun specifically teaches that the polymers Ex parte Rubin 128 USPQ 440 (POBA 1959.  Thus Applicant’s arguments that Sun et al. teaches away from the addition of water is not relevant to the rejection of record.  The mere presence of water in the polymer solution combined with indomethacin is sufficient to meet the limitations of the claims since there is no specific amount of water required in the instant claims, only a requirement that the amount does not allow the drug and the polymer to dissolve.
Again, arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  If Applicant believes that the difference in adding the adjuvant separately as claimed, as compared to Sun et al. which combines the polymer in adjuvant (water) with indomethacin, would not achieve the same results, Applicant should present such evidence. Moreover, if Applicant believes that the amount of water present in the polymer of Sun et al. is not 
Applicant’s argument that the water in Sun’s process will be completely removed before and/or instantly during annealing, is found not persuasive since there is no direct teaching in Sun et al. which recites removing any water contained in the polymer.  As such the water contained in the polymer would be present in the combination prior to and during annealing.  Moreover, it is noted that claim 13 of the instant application claims that the adjuvant is removed during or after annealing.  As such the claims of the instant application encompass the removal of the adjuvant as a consequence of the higher temperatures during annealing.  Thus the water contained in the polymer of Sun et al. would be removed during annealing as a consequence of heating, which meets the limitations of the current claims. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Thus for these reasons the previous rejection under 35 USC 103 is hereby maintained and reproduced below.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 12, 13, 17-19, 41 and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for making a mixture of indomethacin and polyvinylpyrrolidone (PVP) that produces improved dissolution compared to pure indomethacin or a physical mixture of said indomethacin and said PVP, comprising: a) providing a mixture of PVP and indomethacin that can at least partially dissolve in the polymer; b) adding water or ethanol to said PVP and said indomethacin mixture in an amount such that said indomethacin and said PVP are nearly completely undissolved in the water or ethanol during the process; c) placing said water or ethanol plus said PVP and said indomethacin mixture in a controlled environment with an elevated temperature that is higher than room temperature but lower than the melting temperature of said PVP in the presence of said water or ethanol; and d) allowing said water or ethanol plus said , does not reasonably provide enablement for a method for making a pharmaceutical composition comprising any poorly water-soluble drug and any pharmaceutically acceptable polymer able to form a solid dispersion or solid solution of the drug in the polymer that produces improved dissolution compared to the pure drug or a physical mixture of said drug and said polymer, comprising: a) providing a mixture of any polymer and any drug that can at least partially dissolve in the polymer; b) adding an adjuvant as claimed to said polymer and said drug mixture in an amount such that said drug and said polymer are nearly completely undissolved in the adjuvant during the process; c) placing said adjuvant plus said polymer and said drug mixture in a controlled environment with an elevated temperature that is higher than room temperature but lower than the melting temperature of said polymer in the presence of said adjuvant; and d) allowing said adjuvant plus said polymer and said drug mixture to anneal for a sufficient time in the controlled temperature for said substance to at least partially dissolve in said polymer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The specification does not provide sufficient information to show that the method claimed can be used to prepare any poorly water-soluble drug and any polymer known in the pharmaceutical arts to form a solid dispersion or solid solution of the drug in the polymer.
The instant specification fails to provide information that would allow the skilled artisan to practice the instant invention without undue experimentation.  Enablement is 
Nature of the Invention:  Claims 1-10, 12, 13, 17-19, 41 and 42 of the instant application claim a method for making a pharmaceutical composition comprising a poorly water-soluble drug and a pharmaceutically acceptable polymer able to form a solid dispersion or solid solution of said drug in said polymer that produces improved dissolution of said drug in aqueous media compared to the said pure drug or a physical mixture of said drug and said polymer, comprising: a) providing a mixture of said polymer and any poorly water-soluble drug that can at least partially dissolve in the polymer; b) adding an adjuvant selected from the group consisting of water, methanol, ethanol, n-propanol, isopropanol, n-butanol, 2-butanol and tert-butanol to said polymer and said drug mixture in an amount such that said drug and said polymer are nearly completely undissolved in the adjuvant during the process; c) placing said adjuvant plus said polymer and said drug mixture in a controlled environment with an elevated temperature that is higher than room temperature but lower than the melting temperature of said polymer in the presence of said adjuvant; and d) allowing said adjuvant plus said polymer and said drug mixture to anneal for a sufficient time in the controlled temperature for said drug to at least partially dissolve in said polymer.  
Breadth of the claims:  The complex nature of the subject matter of this invention is greatly exacerbated by the breadth of the claims.  The rejected claims are extremely broad.  Applicant claims that a mixture of any poorly water soluble drug and any pharmaceutically acceptable polymer able to form a solid dispersion or solid solution of the drug in the polymer may be produced having improved dissolution compared to the pure drug or a physical mixture of the drug and the polymer by the process claimed utilizing an adjuvant selected from water, methanol, ethanol, n-propanol, isopropanol, n-butanol, 2-butanol and tert-butanol.  Thus the claims are broad since the claims encompass the use of any pharmaceutically acceptable polymer able to form a solid dispersion or solid solution of the drug in the polymer which includes hundreds or thousands of possibilities and any poorly water soluble drug which includes an infinite amount of drugs.  
Guidance of the Specification/Working Examples:  In the instant specification, Applicant has provided working examples for one substance which is the drug indomethacin in combination with one polymer, polyvinylpyrrolidone utilizing either no adjuvant, water as an adjuvant or ethanol as the adjuvant (see Examples 1-6).  Thus, the specification fails to provide clear and convincing evidence in sufficient support of the broad use of all claimed adjuvants in the preparation of a pharmaceutical composition comprising any poorly water-soluble drug and any pharmaceutically acceptable polymer able to form a solid dispersion or solid solution of said drug in said polymer as recited in the instant claims. 
State of the Art:  Prior to the effective filing date of the instant application, methods of improving the solubility of poorly water soluble drugs such as indomethacin 
Predictability/Unpredictability in the Art:  It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. In the instant case, the instant claimed invention is highly unpredictable since one skilled in the art would recognize that the recitation encompasses preparing a pharmaceutical composition comprising any poorly water-soluble drug which includes an infinite number of possibilities and a pharmaceutically acceptable polymer able to form a solid dispersion or solid solution of 
The Quantitation of Experimentation Required:  In order to practice Applicants invention, it would be necessary for one to design and conduct an exhaustive amount of complex experiments to determine which poorly water soluble drug can be combined with which polymer utilizing which adjuvant to produce a mixture having improved dissolution as compared to the pure drug or the physical mixture of the drug and the polymer.  Therefore, in order to practice the claimed invention, the amount of experimentation required would be considered undue and burdensome.
In conclusion, Genetech, 108 F.3d at 1366 states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague limitations of general ideas that may or may not be workable.”  A method for making a pharmaceutical composition comprising a poorly water-soluble drug and a pharmaceutically acceptable polymer able to form a solid dispersion or solid solution of said drug in said polymer that produces improved dissolution of said drug in aqueous media compared to the said pure drug or a physical mixture of said drug and said polymer, comprising: a) providing a mixture of said polymer and any poorly water-soluble drug that can at least partially dissolve in the polymer; b) adding an adjuvant .

Claims 1-10, 12, 13, 17-19 and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-10, 12, 13, 17-19 and 41 of the instant application claim a method for making a pharmaceutical composition comprising a poorly water-soluble drug and a pharmaceutically acceptable polymer able to form a solid dispersion or solid solution of said drug in said polymer that produces improved dissolution of said drug in aqueous media compared to the said pure drug or a physical mixture of said drug and said polymer, comprising: a) providing a mixture of said polymer and any poorly water-
There is no disclosure in the instant specification for an adjuvant selected from the group consisting of water, methanol, ethanol, n-propanol, isopropanol, n-butanol, 2-butanol and tert-butanol.  In the instant specification it is stated that “The adjuvant may be an organic solvent or other nonpolar solvent, or it may be water or other polar solvent. It may also be a surfactant, including but not limited to surfactants such as TPGS (Vitamin E derivative), or plasticizers such as triacetin, dibutyl sebacate, propylene glycol, and others known in the art [0041].  Organic solvent refers to non-aqueous, carbon based solvents such as methanol, ethanol, propanol, ethylene chloride, methylene chloride, chloroform, and the like. Most typically, these solvents are in the liquid state at room temperature, but they may be in a liquid and/or gaseous form at elevated temperatures used for annealing [0103].  Thus there is no disclosure of n-propanol, isopropanol, n-butanol, 2-butanol and tert-butanol.  Thus the claiming of an .

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 recites the limitation "wherein the adjuvant is selected from the group consisting of water, water vapor, ethanol, ethanol vapor, and propanol".  There is insufficient antecedent basis for this limitation in the claim since claim 1 from which claim 42 depends does not recite water vapor, ethanol vapor or propanol.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 42 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 42 of the instant application claims the adjuvant is selected from the group consisting of water, water vapor, ethanol, ethanol vapor, and propanol.  However, claim 1 from which claim 42 depends claims that the adjuvant is selected from the group consisting of water, methanol, ethanol, n-propanol, isopropanol, n-butanol, 2-butanol and tert-butanol, and does not recite water vapor, ethanol vapor or propanol.  Thus claim 42 fails to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-10, 12, 13, 17-19, 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (Journal of Pharmaceutical Sciences, Vol. 99, No. 9 Sept. 2010 pages 4023-4031).
	Claims 1-10, 12, 13, 17-19, 41 and 42 of the instant application being examined as they read on the elected species claim a method for making a pharmaceutical composition of indomethacin and polyvinylpyrrolidone (PVP) that produces improved dissolution compared to pure indomethacin or a physical mixture of said indomethacin and said PVP, comprising: a) providing a mixture of PVP and indomethacin which can at least partially dissolve in PVP; b) adding water or ethanol to said PVP and said indomethacin mixture in an amount such that said indomethacin and said PVP are nearly completely undissolved in the water or ethanol during the process; c) placing said water or ethanol plus said PVP and said indomethacin mixture in a controlled environment with an elevated temperature that is higher than room temperature but lower than the melting temperature of said PVP in the presence of said water or ethanol; and d) allowing said water or ethanol plus said PVP and said indomethacin mixture to anneal for a sufficient time in the controlled temperature for said indomethacin to at least partially dissolve in said PVP.
	Sun et al. teaches preparing formulations of indomethacin or nifedipine in PVP, PVP/VA or PVAc (title).  Sun et al. teaches the use of polymers which contain various amounts of water including PVP K15, K12 and K25 containing 12%, 5%, and 8% w/w  moisture, respectively, PVP/VA containing 5% w/w moisture and Tg of 101°C, and 
Sun et al. teaches preparing solute-polymer mixtures of desired concentrations by mixing solute and polymer and milling 12-16 minutes for indomethacin and polymer mixtures (page 4025).  Sun et al. further teaches that the milled materials were analyzed by X-ray powder diffraction to assess the potential change of polymorphic form and loss of crystallinity and for all materials used the crystals that remained after milling were of the original polymorph, which was  for indomethacin (page 4025).  Thus Sun et al. teaches the use of the crystalline polymorph form of indomethacin as claimed in instant claims 14 and 15.  
Sun et al. further teaches that the mixtures were annealed at a desired temperature from 4 to 10 hours (page 4025).  Sun et al. teaches a new annealing method wherein to improve the ease of achieving solubility equilibrium, cryo-milling was used to prepare uniform drug-polymer mixtures of small particle sizes thereby minimizing the diffusive mixing necessary for dissolution (page 4026).  Sun et al. teaches that the longest cryo-milling time possible was used and for indomethacin stopping just before all solute crystals were rendered amorphous (page 4026).  Sun et al. teaches that a 40% w/w indomethacin in PVP/VA mixture was annealed at 102 or 105°C for 4 hours (page 4026).  Thus since the Tg of the polymer/adjuvant mixture is 101°C the melting point of the polymer/adjuvant mixture is necessarily higher than 101°C since the melting temperature would be higher than the temperature necessary to change the polymer from rigid to a flexible state.  Thus Sun et al. necessarily teaches heating the adjuvant plus polymer and indomethacin mixture higher than room 
Thus Sun et al. teaches a method for making a mixture of indomethacin and polyvinylpyrrolidone (PVP) that produces improved dissolution compared to pure indomethacin or a physical mixture of said indomethacin and said PVP, comprising providing a mixture of PVP in water with indomethacin and placing said mixture of water, PVP and indomethacin in a controlled environment with an elevated temperature of 102 or 105°C that is higher than room temperature but lower than the melting temperature of said PVP which is in the presence of said water and allowing said mixture of water, PVP and indomethacin to anneal for a sufficient time in the controlled temperature for the indomethacin to at least partially dissolve in PVP.
Sun et al. does not teach step b of instant claim 1.

Claim 3 of the instant application is rendered obvious since Sun et al. teaches the polymer used contains water and thus an adjuvant that is water in the liquid form is rendered obvious.  Moreover claim 4 of the instant application is rendered obvious since adding water in a liquid or vapor form would be expected to have the same effect and thus adding water in the vapor form is rendered obvious over the liquid form in the absence of a demonstration of criticality.  Claim 12 is rendered obvious even though Sun et al. teaches that the water is contained in the polymer and thus added before the annealing since it has been held that merely changing the order of steps in a multi-step process is not a patentable modification absent a showing of unexpected results.  Ex parte Rubin 128 USPQ 440 (POBA 1959.).  Claims 13 is rendered obvious since the water will necessarily be removed during the annealing since Sun et al. teaches annealing at a temperature of 102 or 105°C for 4 hours which will necessarily cause the water in the mixture to evaporate.  Although Sun et al. does not teach that the annealing is done under a partial vacuum, Sun et al. does teach the same step of annealing.  Thus in the absence of a demonstration of criticality, claim 19 is rendered obvious since it would have been obvious that a partial vacuum would only allow for annealing to be 
Claim 10 is rendered obvious even though Sun et al. teaches that the Tg of the PVP/VA is 101°C and the annealing is done at a temperature above 101°C because the PVP/VA of Sun et al. contains water which will cause plasticization and thus necessarily lower the Tg.  Since claim 10 recites the elevated temperature is lower than the Tg of the polymer in the absence of plasticizers, said limitation is met by the teachings of Sun et al. since the Tg of the PVP/VA of Sun et al. in the absence of water would be higher than 101°C and thus an annealing temperature of 102°C or 105°C as taught by Sun et al. would necessarily be lower than the Tg of the PVP/VA of Sun et al. in the absence of water. 
Claim 16 is rendered obvious over the teachings of Sun et al. even though Sun et al. specifically teaches the use of crystalline polymorphic indomethacin since said teachings can also apply to the amorphous form of indomethacin.  Sun et al. teaches that one approach to delivering drugs that are poorly water soluble is to use amorphous drugs in place of their crystalline counterparts because amorphous solids are generally more soluble and faster dissolving than crystals (page 4023).  Sun et al. further teaches that a common strategy for stabilizing an amorphous drug against crystallization is to disperse it in a polymer (page 4023).  Thus the use of an amorphous form of 
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
	Claims 1-10, 12, 13, 17-19, 41 and 42 are rejected.  Claims 11, 14-16 and 20 are canceled.  Claims 21-40 are withdrawn.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 9:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM